276 F.2d 211
60-1 USTC  P 9358
CAMP CONCRETE ROCK COMPANY, Appellant,v.UNITED STATES of America, Appellee.
No. 17929.
United States Court of Appeals Fifth Circuit.
March 25, 1960.

Young J. Simmons, Farris Bryant, Green, Bryant & Simmons, Ocala, Fla., for appellant.
Carolyn R. Just, Lee A. Jackson, Attys., Dept. of Justice, Washington, D.C., Edith House, Asst. U.S. Atty., Jacksonville, Fla., Charles K. Rice, Asst. Atty. Gen., Dept. of Justice, Washington, D.C., Melva M. Graney, Helen A. Buckley, Attys., Dept. of Justice, Washington, D.C., E. Coleman Madsen, U.S. Atty., Jacksonville, Fla., for appellee.
Before HUTCHESON, BROWN and WISDOM, Circuit Judges.
PER CURIAM.


1
This appeal from a judgment denying recovery of income taxes for the years 1951, 1952 and 1953, tests for error the findings and conclusions of the District Judge1 and the judgment based thereon.


2
It presents the single question whether the District Court erred in finding that the taxpayer had failed to meet its burden of showing the incorrectness of the Commissioner's determination: that the taxpayer had sold its stone to Florida Crushed Stone Company, which in turn sold the stone to its customers; and that its gross income for purposes of computing percentage depletion, under Sec. 114(b)(3), I.R.C.1939, 26 U.S.C.A. 114(b)(3), was the amount taxpayer received from Florida Crushed Stone Company rather than the amount Florida received from its customers.


3
In complete agreement with the District Judge's handling and disposition of the case, we affirm his judgment for the reasons stated by him.


4
Affirmed.



1
 Camp Concrete Rock Company v. United States, 181 F.supp. 806